Citation Nr: 1020734	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  04-29 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's lumbar paravertebral muscle 
fibromyositis for the period prior to May 22, 2009.  

2.  Entitlement to a disability evaluation in excess of 40 
percent for the Veteran's lumbar paravertebral muscle 
fibromyositis for the period on and after May 22, 2009.  


REPRESENTATION

Appellant represented by:	Louis A.de Mier-le Blanc, 
Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1960 to August 
1965.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO), which, in pertinent part, denied an increased 
disability evaluation for the Veteran's lumbar paravertebral 
muscle fibromyositis.  In August 2008, the Board remanded the 
Veteran's appeal to the RO for additional action.  

In November 2009, the RO, in pertinent part, increased the 
evaluation for the Veteran's lumbar paravertebral muscle 
fibromyositis from 10 to 40 percent and effectuated the award 
as of May 22, 2009.  


FINDINGS OF FACT

1.  The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5021, 5292 (2003) are more favorable to the Veteran's 
claim than those of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5021, 5242 (2009).  

2.  Prior to May 22, 2009, the Veteran's lumbar paravertebral 
muscle fibromyositis was shown to be objectively manifested 
by no more than a range of motion of the thoracolumbar spine 
of forward flexion to 5 degrees, extension to 5 degrees, 
lateral flexion to 5 degrees, bilaterally, and lateral 
rotation to 5 degrees, bilaterally, with pain throughout the 
ranges of motion and severe lumbosacral muscle spasm with 
associated straightening of the lumbar lordosis.  

3.  On and after May 22, 2009, the Veteran's lumbar 
paravertebral muscle fibromyositis was show to be manifested 
by nor more than a range of motion of the thoracolumbar spine 
of forward flexion to 20 degrees, extension to 0 degrees, 
right lateral flexion to 15 degrees, left lateral flexion to 
10 degrees, and lateral rotation to 0 degrees, bilaterally, 
with pain, muscle spasm, guarding, tenderness, and weakness.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for the 
Veteran's lumbar paravertebral muscle fibromyositis for the 
period prior to May 22, 2009, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5021, 5290 (2003); 38 
C.F.R §§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45 
(2009).  

2.  The criteria for an evaluation in excess of 40 percent 
for the Veteran's lumbar paravertebral muscle fibromyositis 
for the period on and after May 22, 2009, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5021, 5290 
(2003); 38 C.F.R §§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 
4.40, 4.45 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
Veteran's claim, the Board observes that the RO issued VCAA 
notices to the Veteran in October 2002, August 2003, March 
2006, and September 2009 which informed him of the evidence 
generally needed to support a claim of entitlement to an 
increased evaluation; what actions he needed to undertake; 
and how the VA would assist him in developing his claim.  The 
October 2002 VCAA notice was issued prior to the December 
2002 rating decision from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation to 
the extent possible.  The Veteran was afforded multiple VA 
examinations for compensation purposes.  The examination 
reports are of record.  The Veteran was afforded a hearing 
before a VA hearing officer.  The hearing transcripts are of 
record.  In August 2008, the Board remanded the Veteran's 
claim to the RO for additional action including affording the 
Veteran further VA evaluation which encompassed his lumbar 
spine.  The Veteran was afforded a May 22, 2009, VA 
examination for compensation purposes. To that end, when the 
VA undertakes to either provide an examination or to obtain 
an opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The May 2009 examination report reflects that all relevant 
evaluation and tests were performed.  The examiner also noted 
reviewing the claims folders extensively and provided 
opinions regarding limitation due to pain.  As such, the 
Board finds that there has been substantial compliance with 
its August 2008 remand instructions and additional remand is 
not required.  D'Aries v. Peake, 22 Vet. App. 97 (2008) 
(noting that substantial rather than strict compliance with 
the terms of a Board remand is required pursuant to Stegall 
v. West, 11 Vet. App. 268 (1998)).  

There remains no issue as to the substantial completeness of 
the Veteran's claim.  All relevant facts have been developed 
to the extent possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2009).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met as set forth 
above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Shinseki v. Sanders, 556 U.S. ___ (2009).  Consequently, the 
Board now turns to the merits of the Veteran's claim.  


II.  Historical Review

In September 1962, the RO granted service connection for 
lumbar paravertebral fibromyositis and assigned a 10 percent 
evaluation for that disability.  In November 2009, the RO 
increased the evaluation for the Veteran's lumbar 
paravertebral muscle fibromyositis from 10 to 40 percent and 
effectuated the award as of May 22, 2009.  


III.  Increased Evaluation 

Disability evaluations are determined by comparing the 
Veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  Myositis 
(fibromyositis) is to be evaluated as degenerative arthritis 
on the basis of limitation of motion of the affected parts.  
38 C.F.R. § 4.71a, Diagnostic Code 5021 (2009).  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  
Prior to September 26, 2003, slight limitation of motion of 
the lumbar segment of the spine warranted a 10 percent 
evaluation.  A 20 percent evaluation required moderate 
limitation of motion.  A 40 percent disability evaluation 
required severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code Diagnostic Code 5292 (2002). 

On September 26, 2003, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to lumbar spine degenerative arthritis and other spine and 
back disorders.  Under the amended rating schedule, lumbar 
limitation of motion is to be evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine.  
The General Rating Formula for Diseases and Injuries of the 
Spine directs that a 10 percent evaluation is warranted where 
there is either forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; a combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; a combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent evaluation requires either 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation requires forward flexion of the cervical 
spine of 15 degrees or less or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for either unfavorable ankylosis of the entire 
cervical spine; forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2009).  

The Veteran's claim for an increased evaluation was received 
by the RO on September 23, 2003.  The Court had clarified 
that "where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should ... apply unless Congress 
provided otherwise or permitted the Secretary ... to do 
otherwise and the Secretary did so."  Cohen v. Brown, 10 
Vet. App. 128, 139 (1997) citing Fugere v. Derwinski, 1 Vet. 
App. 103, 109 (1990).  In a precedent opinion dated April 10, 
2000, the General Counsel of the VA concluded that when a 
provision of the rating schedule is amended while a claim for 
an increased evaluation under that provision is pending, the 
Board should first determine whether the amended regulation 
is more favorable to the veteran.  If so, the retroactive 
application of the amended regulation is governed by 38 
U.S.C.A. § 5110(g) (West 2002) which provides that the VA may 
award an increased evaluation based on a change in the 
regulation retroactive to, but no earlier than, the effective 
date of the amended regulation.  In such situations, the 
Board should apply the prior version of the regulation for 
the period prior to the amendment and utilize the amended 
regulation for the period on and after the effective date.  
VAOPGPREC 3-2000 (Apr. 10, 2000).  The Board finds that the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5021, 
5292 (2003) are more favorable to the Veteran's claim than 
those of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5021, 5242 
(2009) as they require less specific symptoms and are more 
general than those of amended version of 38 C.F.R. § 4.71a.  
Therefore, the Board will review the Veteran's entitlement to 
an increased evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5021, 5292 (1993).  VAOPGPREC 3-2000.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).  

A.  Period prior to May 22, 2009

At a November 2002 VA examination for compensation purposes, 
the Veteran complained of severe radiating low back pain.  
Examination of the lumbar spine was not conducted due to the 
Veteran's inability to remove his clothes due to severe back 
pain.  The Veteran was diagnosed with lumbar paravertebral 
fibromyositis.  

In a July 2003 written statement, the Veteran advanced that 
his lumbar spine disorder had increased in severity and 
rendered him unemployable.  At a September 2003 hearing 
before a VA hearing officer, the Veteran testified that his 
service-connected lumbar spine disability was manifested by 
chronic radiating low back pain and required the use of both 
prescribed medications and a cane.  

At a November 2003 VA examination for compensation purposes, 
the Veteran complained of progressive radiating low back pain 
and muscle spasms.  He reported that his low back disorder 
necessitated the use of a TENS machine and a cane.  On 
examination of the lumbar spine, the Veteran exhibited a 
range of motion of the thoracolumbar spine of forward flexion 
to 29 degrees, extension to 0 degrees, lateral flexion to 14 
degrees, bilaterally, and lateral rotation to 10 degrees, 
bilaterally, with pain throughout the ranges of motion; 
severe lumbar paravertebral muscle spasm and tenderness; 
guarding of the paravertebral muscles; and slight lumbosacral 
lordosis.  The Veteran was diagnosed with severe lumbar 
myositis, lumbosacral spine laminectomy residuals, and left 
S1 radiculopathy.  

At a February 2005 VA examination VA examination for 
compensation purposes, the Veteran complained of moderate to 
severe low back pain with radiation to the legs and 
associated weakness.  On examination of the lumbar spine, the 
Veteran exhibited a range of motion of the thoracolumbar 
spine of forward flexion to 5 degrees, extension to 5 
degrees, lateral flexion to 5 degrees, bilaterally, and 
lateral rotation to 5 degrees, bilaterally, with pain 
throughout the ranges of motion and severe lumbosacral muscle 
spasm with associated straightening of the lumbar lordosis.  
The Veteran was diagnosed with lumbar paravertebral 
fibromyositis, laminectomy syndrome, and bilateral 
lumbosacral radiculopathy.  

The Board has reviewed the probative evidence of record 
including the Veteran's testimony and written statements on 
appeal.  Prior to May 22, 2009, the Veteran's lumbar 
paravertebral muscle fibromyositis was consistently shown to 
be manifested by severe actual and functional thoracolumbar 
spine limitation of motion.  Such findings merits assignment 
of a 40 percent evaluation, the maximum schedular evaluation 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003).  

The Veteran's clinical findings fall directly within the 
criteria for a 40 percent evaluation under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5021, 5292 (2003).  
Given that fact, referral for consideration of assignment of 
an evaluation on an extra-schedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1) (2009).  Therefore, the Board 
concludes that a 40 percent evaluation and no higher for the 
period prior to May 22, 2009, is warranted for the Veteran's 
lumbar paravertebral muscle fibromyositis.  

B.  Period on and after May 22, 2009

At a May 22, 2009, VA examination for compensation purposes, 
the Veteran complained of worsening low back pain with 
stiffness, weakness, spasms, and radiating/burning pain to 
both lower extremities.  On examination of the lumbar spine, 
the Veteran exhibited a range of motion of the thoracolumbar 
spine of forward flexion to 20 degrees, extension to 0 
degrees, right lateral flexion to 15 degrees, left lateral 
flexion to 10 degrees, and lateral rotation to 0 degrees, 
bilaterally, with pain, muscle spasm, guarding, tenderness, 
and weakness.  The Veteran was diagnosed with lumbar 
paravertebral fibromyositis, lumbosacral spine laminectomy 
residuals, and clinical lumbar radiculopathy.  The examiner 
commented that he was unable to distinguish the Veteran's 
current lumbar paravertebral fibromyositis manifestations 
from those arising from his nonservice-connected low back 
disorder without resorting to mere speculation.  

On and after May 22, 2009, the Veteran's lumbar paravertebral 
muscle fibromyositis has been shown to be manifested by 
severe actual and functional thoracolumbar spine limitation 
of motion.  Such findings merits assignment of a 40 percent 
evaluation, the maximum schedular evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

The Veteran's clinical findings fall directly within the 
criteria for a 40 percent evaluation under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5021, 5292 (2003).  
Given that fact, referral for consideration of assignment of 
an evaluation on an extra-schedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1) (2009).  Therefore, the Board 
concludes that an evaluation in excess of 40 percent for the 
period on and after May 22, 2009, is not warranted for the 
Veteran's lumbar paravertebral muscle fibromyositis.  


ORDER

A 40 percent evaluation for the Veteran's lumbar 
paravertebral fibromyositis for the period prior to May 22, 
2009, is granted subject to the law and regulations governing 
the award of monetary benefits.  

	(CONTINUED ON NEXT PAGE)


An evaluation in excess of 40 percent for the Veteran's 
lumbar paravertebral fibromyositis for the period on and 
after May 22, 2009, is denied.  



____________________________________________
	J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


